Filed 4/18/22 Arellano v. City of San Diego CA4/1


                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



RAUL ARELLANO,                                                     D078442

         Plaintiff and Appellant,

         v.                                                        (Super. Ct. No.
                                                                    37-2016-00016908-CU-PO-CTL)
CITY OF SAN DIEGO et al.,

         Defendants and Respondents.


         APPEAL from a judgment of the Superior Court of San Diego County,
Ronald L. Styn, Judge. Affirmed.
         Raul Arellano, in pro. per., for Plaintiff and Appellant.
         Mara Woodworth Elliot, City Attorney and Tyler Louis Krentz, Deputy
City Attorney, for Defendant and Respondent, City of San Diego.
         Dean Gazzo Roistacher and Lee H. Roistacher, Joseph Michael
Radachonski for Defendant and Respondent, City of El Cajon.
         Lonnie Eldridge, County Counsel and Joshua Michael Heinlein, Senior
Deputy Counsel, for Defendant and Respondent, County of San Diego.
         Plaintiff and appellant Raul Arellano, a self-represented litigant who is
incarcerated in state prison, appeals from a judgment entered after the trial
court sustained without leave to amend demurrers by defendants and
respondents City of San Diego (San Diego), City of El Cajon (El Cajon) and
County of San Diego (County) to Arellano’s operative second amended

complaint.1 The court ruled Arellano failed to allege compliance with claims
presentation requirements of the Government Claims Act (at times the Act;

Gov. Code,2 § 810 et seq.), and that he had not demonstrated the so-called
“prison-delivery rule” extended to those requirements. It entered judgment
in defendants’ favor. Arellano challenges the court’s ruling, and asserts the
court made other errors. We reject his challenge to the order sustaining the
demurrers without leave to amend, and hold he has forfeited his remaining

arguments. We affirm the judgment.3




1     Arellano filed two second amended complaints, one in December 2018
and one in September 2019. The lower court considered the latter filing the
operative pleading and permitted County and San Diego to refile demurrers
to that pleading.

2     Undesignated statutory references are to the Government Code.

3      At the same time that Arrellano requested oral argument in this
matter, he asserted that as of October 26, 2021, he had not received
respondents’ brief and sought clarification about it. Defendants’ proof of
service of their combined respondents’ brief indicates the brief was served
October 21, 2021, by U.S. mail on Arrellano at RJ Donovan Correctional
Facility, where Arrellano confirmed he has been housed since about 2013.
Arrellano appeared for oral argument and this court gave him the
opportunity to make his points. It was incumbent on Arrellano to seek relief
if he had not received the combined respondents’ brief, and he forfeited any
objection that he assertedly lacked notice of defendants’ arguments by
proceeding in this manner.
                                       2
              FACTUAL AND PROCEDURAL BACKGROUND
      When reviewing a judgment entered on a demurrer sustained without
leave to amend, the appellate court usually assumes the truth of properly
pleaded facts alleged in the plaintiff’s operative complaint. (Mathews v.
Becerra (2019) 8 Cal.5th 756, 768; Roy Allan Slurry Seal, Inc. v. American
Asphalt South, Inc. (2017) 2 Cal.5th 505, 512.) Here, Arellano’s operative
second amended complaint mainly consists of arguments and legal
conclusions, making it difficult to cull material factual allegations. That
pleading incorporated Arellano’s first amended complaint, so we view those
allegations as well. Arellano does not acknowledge or set out the pertinent
standard of review, and there is no indication in his brief that he has
summarized the material allegations of his pleadings. The general
background facts of the incident are ultimately not dispositive on our review

of defendants’ demurrers.4
      Arellano’s original May 2016 lawsuit alleged he suffered personal
injuries at the hands of law enforcement officers during his November 2010
arrest and while in county jail, causing him to suffer seizures and emotional
distress. Defendants filed demurrers, including on grounds Arellano did not
state viable causes of action against them under the Act as government
entities, and failed to allege compliance with the claims presentation


4      The People ask this court to take judicial notice of federal court
pleadings, orders and a docket, and recount the procedural history of
Arellano’s lawsuits in federal and state court, including this action’s removal
to and remand from federal court. They argue the materials are relevant to
their statute of limitations and claim/issue preclusion arguments. Because
we need not reach these arguments, we deny the request as unnecessary to
our decision. (See San Diego City Firefighters, Local 145 v. Bd. of Admin. of
San Diego City Employees Ret. Sys. (2012) 206 Cal.App.4th 594, 600, fn. 3,
citing Jordache Enterprises, Inc. v. Brobeck, Phleger & Harrison (1998) 18
Cal.4th 739, 748, fn. 6.)
                                       3
requirement of the Act. The trial court agreed with these arguments and
sustained the demurrers, granting Arellano 60 days leave to amend.
Arellano eventually filed a document entitled “serving 3 defendants with 2nd
Amended Complaint dated Dec 14, 2018” as well as a Judicial Council form
pleading and handwritten attachment labeled as a second amended
complaint. The court deemed that September 2019 pleading as Arellano’s
operative second amended complaint.
      Arellano’s operative second amended complaint purported to set forth
causes of action for assault and battery, negligent supervision and retention,
intentional infliction of emotional distress, excessive force, gross negligence,
and violation of the Bane Act (Civ. Code, § 52.1) based in part on allegations
that officers used deadly force to arrest him. Arellano alleged he complied
with Government Claims Act requirements by submitting his claim within
six months of the incident, addressing it to the public agencies’ principal
offices, and giving his notice of claim to another inmate who gave it to an
officer who collects the mail to be sent out.
      Defendants again filed demurrers, on grounds, among others, that
Arellano failed to file a claim as required by the Act. The trial court
sustained the demurrers, ruling the operative complaint did not allege facts
sufficient to establish compliance with the Act: “[T]he second amended
complaint alleges only that plaintiff gave an envelope containing his claim to
an officer at the county jail. The second amended complaint acknowledges
that it is unknown if the City of El Cajon, or any of the other public entities,
received Plaintiff’s claim. Absent from the second amended complaint are the
requisite allegations that, either the claim was delivered or mailed to any of
the recipients designated in [section] 915[, subdivision] (a), or the claim was
actually received by the City of El Cajon, City of San Diego and County of


                                        4
San Diego as allowed for under [section] 915[, subdivision] (e)(1). Without
such allegations, the court finds the second amended complaint fails to allege
facts sufficient to establish compliance with the claims presentation
requirements of the California Tort Claims Act.”
                                 DISCUSSION
      I. Standard of Review and Settled Principles of Appellate Review
      “ ‘In reviewing an order sustaining a demurrer, we examine the
operative complaint de novo to determine whether it alleges facts sufficient to
state a cause of action under any legal theory.’ [Citation.] ‘ “ ‘ “We treat the
demurrer as admitting all material facts properly pleaded, but not
contentions, deductions or conclusions of fact or law. . . . We also consider
matters which may be judicially noticed.” . . . Further, we give the complaint
a reasonable interpretation, reading it as a whole and its parts in their
context.’ ” ’ ” (Mathews v. Becerra, supra, 8 Cal.5th at p. 768.) Our primary
task is to determine whether the facts alleged provide the basis for a cause of
action against defendants under any theory. (Alliance Mortgage Co. v.
Rothwell (1995) 10 Cal.4th 1226, 1232; Foster v. Sexton (2021) 61 Cal.App.5th
998, 1019.)
      “Although we review the complaint de novo, ‘ “[t]he plaintiff has the
burden of showing that the facts pleaded are sufficient to establish every
element of the cause of action and overcoming all of the legal grounds on
which the trial court sustained the demurrer, and if the defendant negates
any essential element, we will affirm the order sustaining the demurrer as to
the cause of action. [Citation.] We will affirm if there is any ground on which
the demurrer can properly be sustained, whether or not the trial court relied
on proper grounds or the defendant asserted a proper ground in the trial
court proceedings.” ’ [Citation.] It is the trial court’s ruling we review, not its


                                        5
reasoning or rationale.” (Kahan v. City of Richmond (2019) 35 Cal.App.5th
721, 730.)
      On appeal, a judgment or an order is presumed to be correct, and
Arellano as the party challenging the judgment must affirmatively show
error. (E.g., Ketchum v. Moses (2001) 24 Cal.4th 1122, 1140-1141; In re
Marriage of Arceneaux (1990) 51 Cal.3d 1130, 1133; Denham v. Superior
Court (1970) 2 Cal.3d 557, 564.) To meet this burden, he must provide cogent
legal argument in support of his claims of error with citation to legal
authority. (Cal. Rules of Court, rule 8.204(a)(1)(B); Sims v. Department of
Corrections & Rehabilitation (2013) 216 Cal.App.4th 1059, 1081.) Absent
these required matters, the point is forfeited. (Sims, at p. 1081; People v.
Stanley (1995) 10 Cal.4th 764, 793.)
                 II. Compliance with Government Claims Act
      California's Government Claims Act authorizes limited liability for
injuries suffered as a result of the acts or omissions of public entities or their
employees. (§§ 815.2, 815.6.) A person seeking to maintain an action against
a public entity must comply with a written claims procedure as a condition
precedent. (J.J. v. County of San Diego (2014) 223 Cal.App.4th 1214, 1219.)
“Generally speaking, no suit for money or damages may be brought against a
public entity on a cause of action for which a claim is required to be presented
until a written claim has been presented to the public entity and has been
acted upon by the board, or has been deemed to have been rejected by the
board.” (Munoz v. State of California (1995) 33 Cal.App.4th 1767, 1776;
§ 945.4.)
      A claim for personal injury against a government entity “shall be
presented as provided in Article 2 (commencing with Section 915) not later
than six months after the accrual of the cause of action.” (§ 911.2, subd. (a);


                                        6
City of Stockton v. Superior Court (2007) 42 Cal.4th 730, 737-738; Andrews v.
Metropolitan Transit System (2022) 74 Cal.App.5th 597, 604-605.) Section
915 requires a claim to be delivered to, mailed to, or actually received by the
“clerk, secretary or auditor [of the public entity]” or to the “governing body at
its principal office” within the allotted time. (§ 915, subds. (a), (e); DiCampli-
Mintz v. County of Santa Clara (2012) 55 Cal.4th 983, 990 (DiCampli-Mintz);
Del Real v. City of Riverside (2002) 95 Cal.App.4th 761, 770.) That section
“reflects the Legislature’s intent to precisely identify those who may receive
claims on behalf of a local public entity.” (DiCampli-Mintz, at p. 992.) If a
claim is misdirected but actually received by a statutorily designated
recipient, it will satisfy the presentation requirement. (Ibid.) But “[i]f an
appropriate public employee or board never receives the claim, an
undelivered or misdirected claim fails to comply with the statute.” (Ibid.)
Addressing a claim to the wrong entity will not constitute substantial
compliance with the Act. (Johnson v. San Diego Unified School Dist. (1990)
217 Cal.App.3d 692, 697-698; accord, Willis v. City of Carlsbad (2020) 48
Cal.App.5th 1104, 1123, fn. 11; Santee v. Santa Clara County Office of
Education (1990) 220 Cal.App.3d 702, 714 [late claim application filed with
county board of supervisors did not constitute substantial compliance for
claim required to be filed with county office of education, a separate
unrelated entity].)
      “With certain exceptions (§ 905), the timely filing of a written
government claim is an element that a plaintiff is required to prove in order
to prevail on his or her cause of action. [Citation.] Thus, a complaint failing
to allege facts demonstrating timely presentation of a claim or that such
presentation was excused is subject to a general demurrer for not stating
facts sufficient to constitute a cause of action.” (Willis v. City of Carlsbad,


                                        7
supra, 48 Cal.App.5th at p. 1119, citing DiCampli-Mintz, supra, 55 Cal.4th at
p. 990; see also State of California v. Superior Court (Bodde) (2004) 32
Cal.4th 1234, 1239-1240; Foster v. Sexton, supra, 61 Cal.App.5th at pp. 1021-
1022.) “Despite other administrative remedies that may be available,
prisoners have an independent ‘obligation to comply with the Government
Claims Act.’ ” (Foster v. Sexton, at p. 1022.)
      “Public policy supports the ‘strict application’ [citation] of the claims
presentation requirements: ‘ “Requiring a [claimant] . . . to first present a
claim to the entity, before seeking redress in court, affords the entity an
opportunity to promptly remedy the condition giving rise to the injury, thus
minimizing the risk of similar harm to others. [Citations.] [It] also permits
the public entity to investigate while tangible evidence is still available,
memories are fresh, and witnesses can be located. [Citations.] Fresh notice
of a claim permits early assessment by the public entity, allows its governing
board to settle meritorious disputes without incurring the added cost of
litigation, and gives it time to engage in appropriate budgetary planning.
[Citations.] The notice requirement . . . thus is based on a recognition of the
special status of public entities, according them greater protections than
nonpublic entity defendants, because . . . public entities . . . will incur costs
that must ultimately be borne by the taxpayers.” ’ ” (Willis v. City of
Carlsbad, supra, 48 Cal.App.5th at p. 1120, quoting DiCampli-Mintz, supra,
55 Cal.4th at p. 991.)
      Arellano’s handwritten appellate brief suffers from procedural and
substantive deficiencies. However, attempting to understand his argument
as best we can, it appears he asserts the superior court tentatively agreed he
sufficiently alleged facts showing compliance with the Act, then reversed
itself in its final ruling. He argues his second amended complaint’s


                                         8
allegations “should be sufficient to satisfy . . . [§ 915, subdivision (a)(2)],
which says that the requisite is satisfy [sic] if I mail the claim to the public
entity’s clerk.” (Some capitalization omitted.) Arellano states he gave his
mail to a jail officer because that officer “acted as the mailman and such is
the procedure to mail stuff out from county jail.” Arellano further contends
that he was unaware defendants never received his claim until they filed
their demurrers, and sections 910.8 and 911.3 required defendants to give
him notice and let him refile his claim to correct the defects. He maintains
that if they did not do so, they cannot argue he failed to “exhaust [his]
[g]overnment [c]laims,” citing Sykora v. State Department of State Hospitals
(2014) 225 Cal.App.4th 1530.
      In his second amended complaint, Arellano checked a Judicial Council
form box that he “complied with applicable claim statutes.” He handwrote on
the form that he “complied because persuant [sic] to . . . [section] 915[,
subdivision] (a), I submitted my claim to each named public entity . . . within
6 months after incident” and “sent it to the address to it’s [sic] principal
office, to it’s [sic] clerk, etc.” Arellano wrote: “In my presence the officer in
County jail, where I was incarserated [sic], took the envelope to send mail to
public entities.” He wrote the “mailbox rule applies to tort claims.”
      Elsewhere, Arellano’s pleading states: “I submitted my claim to each
entity through mail. I gave my mail to another inmate who knew how to get
the procedure done. Me and inmate gave it to an officer who collects the mail
to be sent out. This occurred while I was in prison. The address sent was the
principals [sic] office of their public entity.
“(1) County of San Diego (2) City of San Diego office (3) El Cajon City office
     1600 Pacific Hwy.
     San Diego, CA
     92101” (Some capitalization omitted.)


                                          9
      Arellano wrote: “I never received any denial notices. And it’s unclear if
my mail ever made it to it’s destiny [sic] but I submitted my claim timely
(within 6 months of incident). And according to Moore v. Twomey (2004) 120
Cal.App.4th 910[,] a prison state tort complaint is timely filed if it is
delivered to prison officials for mailing on or before the filing due date[.]”
(Some capitalization and punctuation omitted.)
      “Ordinarily, a pleading ‘is sufficient if it alleges ultimate rather than
evidentiary facts’ constituting the cause of action. [Citation.] ‘ “It has been
consistently held that ‘ “a plaintiff is required only to set forth the essential
facts of his case with reasonable precision and with particularity sufficient to
acquaint a defendant with the nature, source and extent of his cause of
action.” ’ ” ’ ” (Foster v. Sexton, supra, 61 Cal.App.5th at pp. 1019-1020.)
Consistent with this theory, appellate courts have held “[a] plaintiff may
allege compliance with the claims requirements by including a general
allegation that he or she timely complied with the claims statute.” (Gong v.
City of Rosemead (2014) 226 Cal.App.4th 363, 374; Perez v. Golden Empire
Transit Dist. (2012) 209 Cal.App.4th 1228, 1237 [plaintiff’s allegation that
she “filed a timely claim complying with the required claims statute” and
complied “with the requirements of the government tort claim statute”
sufficed against a demurrer].) The Fifth District Court of Appeal has held
that a checked box on a Judicial Council form suffices. (Esparza v. Kaweah
Delta Dist. Hospital (2016) 3 Cal.App.5th 547, 554-555 [following Perez and
holding general allegation of compliance with Act was not contradicted by
allegation plaintiff served the claim on defendant on or at a specific date].)
But it is also long settled that specific allegations will control over general
ones. (Orange County Water Dist. v. Sabic Innovative Plastics US, LLC
(2017) 14 Cal.App.5th 343, 397-398; Medical Marijuana, Inc. v.


                                        10
ProjectCBD.com (2016) 6 Cal.App.5th 602, 619; Gentry v. eBay, Inc. (2002) 99
Cal.App.4th 816, 827; Perez, at p. 1237; Esparza, at p. 552.) Consequently, if
specific allegations contradict Arellano’s general allegation of compliance, we
may conclude the demurrer was properly sustained without leave to amend.
(Accord, Perez, at p. 1237.)
      According to defendants, Arellano’s more specific allegations—his
specification of how and where he mailed the claims—demonstrate
noncompliance with the Act because they show he did not mail his claim to
the requisite person (the clerk, secretary, auditor or governing body) and did
not even include addresses for San Diego or El Cajon, establishing he never
mailed the claim in the first place. Defendants further argue that because
Arellano alleges he does not know whether his mail arrived, he cannot
truthfully allege his misdirected claims were actually received by the
appropriate persons.
      We agree with defendants. Even liberally construing Arellano’s
allegations and drawing all permissible inferences favorable to him as we
must (Candalore v. Tinder, Inc. (2018) 19 Cal.App.5th 1138, 1143; Perez v.
Golden Empire Transit Dist., supra, 209 Cal.App.4th at p. 1238), we cannot
infer his claims were properly presented when they do not specify the
appropriate person to receive the claim and the addresses he placed on the
claims are incorrect or incomplete. And we agree that having alleged he does




                                      11
not know whether his claims reached their destination,5 he cannot now
contradict himself to allege they were actually received. The circumstances
here are unlike Perez, in which the appellate court reversed an order
sustaining a demurrer because it was unable to conclude the plaintiff’s
specific allegations concerning her claim contradicted her general allegation
that she had complied with the government tort claims presentation
requirement. The plaintiff’s amended complaint alleged that a defendant’s
representative had informed her she had omitted the date of the incident on
her claim, and she “ ‘subsequently provided the date of the incident to said
representative, thus complying with the requirements of the government tort
claim statute.’ ” (Id. at p. 1238.) The defendant argued that inferences from
those allegations established plaintiff’s claim did not include the date of
occurrence, and the plaintiff did not present an amendment correcting that
omission. (Ibid.) Characterizing the argument as one asking the court to
draw inferences in the defendant’s favor, the appellate court held the specific
allegation, construed in the plaintiff’s favor, could be interpreted to mean


5      In his first amended complaint, Arellano alleged: “It’s unknown if
government claim office did or didn’t received [sic] my claim but I did
submitted [sic] the claim on time.” He continued: “Either way, I did file I
just never got a response . . . . I thought that government claim office just
didn’t respond because it deny me [sic].” (Some capitalization omitted.) In
sustaining defendants’ demurrers to the first amended complaint the court
ruled: “[A]bsent are allegations that the claim was delivered or mailed to any
of the persons set forth in [section] 915[, subdivision] (a), or that the claim
was actually received by the City as allowed for under [section] 915[,
subdivision] (e)(1), or that the claim was mailed in compliance with [section]
915[, subdivision] (f). Without any such allegations the amended complaint
fails to allege facts sufficient to support compliance with the claims
presentation requirements of the California Tort Claims Act.” (Some
capitalization omitted.) The court granted Arellano 60 days leave to amend
to allege facts establishing compliance with the claims presentation
requirements of the Act or excuse for noncompliance.
                                       12
that the plaintiff provided the date to the representative by amending the
claim, making the specific allegation consistent with her general allegation of
compliance with the tort claims presentation procedure. (Id. at pp. 1238-

1239.)6
      Here, where Arellano includes specific allegations that set out incorrect
or incomplete addresses for his claim and admits he cannot say whether the
defendants received them, we cannot reach a favorable interpretation or
draw inferences in his favor to save the second amended complaint from the
deficiency. These allegations contradict his general allegation that he
complied with the Act, and justified sustaining the defendants’ demurrers
without leave to amend.
      Arellano’s arguments based on the defective claim notice and defense
waiver provisions of the Act (see §§ 910.8, 911; Phillips v. Desert Hospital
District (1989) 49 Cal.3d 699, 707, 709) and Sykora v. State Dept. of State
Hospitals, supra, 225 Cal.App.4th 1530 do not change our conclusion. A
document will constitute a “ ‘claim as presented’ triggering sections 910.8,
911 and 911.3, if it discloses the existence of a ‘claim’ which, if not
satisfactorily resolved, will result in a lawsuit against the entity. [Citation.]
A public entity’s receipt of written notice that a claim for monetary damages
exists and that litigation may ensue places upon the public entity the
responsibility, and gives it the opportunity, to notify the potential plaintiff
pursuant to sections 910.8 and 911 of the defects that render the document


6     Defendants ask us to hold Perez and Esparza are wrongly decided to
the extent they hold a plaintiff can generally allege compliance with the Act.
We need not decide the point given our conclusions above. Further, our
analysis assumes without deciding that the prison delivery rule applies (see
Silverbrand v. County of Los Angeles (2009) 46 Cal.4th 106, 110 [extending
rule to civil notices of appeal]) so that the date of mailing was when Arellano
gave his claim to the prison mail officer.
                                        13
insufficient under sections 910 and 910.2 and thus might hamper
investigation and possible settlement of the claim.” (Phillips, at p. 710,
italics added.) “Thus, if a public entity receives a document that alerts it to
the existence of a claim and the possibility of a lawsuit but fails to comply
substantially with sections 910 and 910.2, the purposes of the [Act] are best
served by requiring the public entity to notify the claimant of the nature of
the claim’s insufficiencies or lack of timeliness or else waive, by operation of
sections 911 and 911.3, its defenses based on those deficiencies.” (Id. at p.
711.) Arellano’s pleading did not trigger these sections because, as stated,
he cannot allege his claim was presented to a statutorily required recipient
(§ 915) or received by the appropriate public entity. “[I]t is only a ‘claim as
presented [that] fails to comply substantially’ that triggers sections 910.8,
911, and 911.3.” (Id. at p. 707, some italics added.) A misdirected claim
never received by the appropriate public employee or board does not give rise
to these notice and defense-waiver provisions.
      In Sykora, the plaintiff’s claim was timely served and it was both
received and file stamped by the applicable board, but the board rejected it
because it did not include a $25 filing fee. (Sykora v. State Department of
State Hospitals, supra, 225 Cal.App.4th at pp. 1533-1534.) Noting it was
undisputed that the claim was presented to the board (id. at p. 1536), the
Court of Appeal reversed a judgment on the pleadings, holding that under
these circumstances, the Board had a duty to give notice of the claim
deficiency concerning the fee requirement, and by not doing so, waived any
defense that the claimant’s claim was insufficient. (Id. at pp. 1536-1538.)
Sykora is inapplicable here because Arellano cannot allege he presented his
claim to San Diego, El Cajon or County or that those entities actually
received it.


                                       14
                         IV. Denial of Leave to Amend
      When, as here, a court sustains a demurrer without leave to amend,
“we must decide whether there is a reasonable possibility the plaintiff could
cure the defect with an amendment. [Citation.] If we find that an
amendment could cure the defect, we conclude that the trial court abused its
discretion and we reverse; if not, no abuse of discretion has occurred.
[Citation.] The plaintiff has the burden of proving that an amendment would
cure the defect.” (Schifando v. City of Los Angeles (2003) 31 Cal.4th 1074,
1081.)
      The trial court sustained defendants’ demurrers to Arellano’s second
amended complaint without leave to amend. This came after defendants
raised the issue in two prior demurrers, after which the court granted
Arellano leave to amend to cure the defects in his pleadings.
      Arellano does not meaningfully challenge the ruling denying leave to
amend on appeal, and thus he does not specify allegations he would add or
change to correct any defect, or what additional facts he could allege that
would demonstrate he met the condition precedent of presenting a legally
sufficient claim under the Act. As stated, it is his burden to affirmatively
demonstrate how the complaint can be amended and how the amendment
will cure the deficiencies. (Schifando v. City of Los Angeles, supra, 31 Cal.4th
at p. 1081; Heritage Pacific Financial, LLC v. Monroy (2013) 215 Cal.App.4th
972, 994.) He has not done so.
                     V. Arellano’s Remaining Contentions
      Arellano sets out three additional grounds for his appeal, none of which
are supported by reasoned legal argument or authority. He first states he
filed a default judgment against the “fugitive task force” in September 2015,
but the superior court “ignored [his] motion . . . .” He asks this court to order


                                       15
the superior court to enter a default judgment against the task force for its
failure to answer his complaint. Arellano next suggests the superior court
did not address his argument concerning equitable estoppel; he states he
“would like for superior court to address these ground [sic] and make the
determination if facts reveal equitable estoppel.” Finally, Arellano states the
lower court did not address his motion for permission to serve two defendants
who assertedly participated in the incidents. He apparently asks us to order
the lower court to allow him to serve the other two defendants. Because he
makes these conclusory points and assertions without legal argument or
citation to legal authority (including as to whether he was required to raise
the latter issue below to preserve it), they are forfeited. (Sims v. Department
of Corrections & Rehabilitation, supra, 216 Cal.App.4th at p. 1081.) We
recognize Arellano is representing himself in the matter. But an appellant
“is not exempt from [appellate] rules because he is representing himself on
appeal in propria persona. . . . ‘[S]uch a party is to be treated like any other
party and is entitled to the same, but no greater consideration than other
litigants and attorneys.’ ” (Nwosu v. Uba (2004) 122 Cal.App.4th 1229, 1246-
1247.)




                                       16
                            DISPOSITION
    The judgment is affirmed.



                                          O’ROURKE, J.

WE CONCUR:



McCONNELL, P. J.



HALLER, J.




                                17